Citation Nr: 0200337	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-05 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right shoulder, 
Muscle Group III, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right forearm, 
Muscle Group VIII, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Medical evidence demonstrates that the veteran's service-
connected residuals of a shell fragment wound to Muscle Group 
III, right, are manifested by a deep penetrating wound with 
debridement and intermuscular scarring and objective medical 
findings indicative of a relatively large entrance scar 
indicating the track of a missile through an important muscle 
group, moderate loss of muscle substance, strength, and 
endurance.  The objective medical findings also indicate an 
additional function loss due to pain, decreased strength, and 
loss of muscle function.

4.  Medical evidence demonstrates that the veteran's service-
connected residuals of a shell fragment wound to Muscle Group 
VIII, right, are manifested by a penetrating wound with some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus but without evidence of prolonged infection, 
sloughing of soft parts, intermuscular scarring, a relatively 
large entrance scar, or a moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation to 40 
percent, but no higher, for service-connected residuals of a 
shell fragment wound to Muscle Group III, right, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.73, Diagnostic Code 5203 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for service-connected residuals of a shell fragment 
wound to Muscle Group VIII, right, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.73, Diagnostic Code 5208 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 2001 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate his claims 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records have been received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in January and September 2000 and that pertinent 
medical evidence has been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Muscle Injuries

VA regulations provide that for ratings purposes the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2001).

The Rating Schedule provides that slight muscle injury 
disability results with a simple wound without debridement or 
infection with minimal scar and with no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
See 38 C.F.R. § 4.56.

A moderate muscle injury disability results when there is 
evidence of a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; and when 
there are objective findings of entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, with some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle injury is manifested by a though 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring; and with objective findings of 
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of a missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side; and when tests of strength and endurance 
of the muscle groups involved (compared with the sound side) 
give positive evidence of marked or moderately severe loss.  
Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through and through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2001).  

The Board notes, however, that the Court has held that 
section 4.40 did not require a separate rating for pain but 
rather provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


Background

Service medical records show that on September 4, 1952, the 
veteran sustained shell fragment wounds including to the 
anterior aspect of the right shoulder and to the lateral 
aspect of the proximal third of the right forearm.  There was 
no evidence of artery or nerve involvement.  Reports show the 
wounds were debrided and retained fragments removed.  A 
September 24, 1952, report noted the veteran's wounds had 
healed, that sutures had been removed, and that he was ready 
for duty.

During VA examination in May 1962 the veteran complained of 
right shoulder pain and an inability to lift objects with his 
right upper extremity.  The examiner noted a small 1 1/4 inch 
(in.) by 1/4 in. scar near the elbow into Muscle Group VIII.  
There was no evidence of impairment or limitation of the 
extensors or the hand.  There was a stellate scar to the 
front of the right shoulder in the anterior clavicular 
portion of the deltoid, Muscle Group III.  It was noted the 
veteran reported he experienced pain when lying on his right 
shoulder.  

X-ray examination of the right elbow was negative but 
examination of the right shoulder revealed an old, irregular 
periosteal proliferation to the postero-medial cortex of the 
upper third of the humerus indicative of old injury or 
periostitis.  The diagnoses included residuals of wound to 
the right shoulder, Muscle Group III, with a small periosteal 
defect but no limitation of motion, and shell fragment wound 
scar to the right forearm, Muscle Group VIII, with no 
limitation of motion to the hand or forearm.

In November 1999 the veteran requested entitlement to 
increased ratings for his service-connected right shoulder 
and right forearm disabilities.  He stated the disorders had 
increased in severity.

During VA examination in January 2000 the veteran complained 
of intermittent problems associated with right shoulder pain.  
He stated he experienced a significant limitation of motion 
and that he required the assistance of his spouse in 
performing activities of daily life.  He reported he had 
difficulty shaving, that he could perform no activity above 
his head, and that he was unable to lift any weight.  He 
stated he experienced pain and stiffness aggravated by cold 
weather and overhead activity but denied any swelling, 
dislocation, or subluxation.  It was noted the veteran 
reported he was right hand dominant.

The examiner noted the veteran had limited range of motion of 
the right shoulder but that active range could be increased 
with passive assistance.  Range of motion against gravity and 
against strong resistance were significantly limited with 
moderately severe motor weakness in the right shoulder and 
mild motor weakness in the right forearm.  There was 
significant guarding of range of motion.  There was 
tenderness to the anterior and interior aspects of the right 
shoulder and some discomfort to the posterior aspect but no 
evidence of edema or effusion.  The diagnoses included remote 
shrapnel injury to the right shoulder and right forearm with 
residual progressive muscle weakness and limitation of motion 
to a significant degree in the right shoulder and to a mild 
degree in the right forearm.

VA outpatient treatment reports show the veteran was treated 
for right shoulder pain in November 1999 and June 2000.  

In a June 2000 statement the veteran requested entitlement to 
increased ratings and reported that he experienced pain and 
difficulty sleeping due to pain in his right shoulder.  He 
also stated that nerve damage in his right arm caused his 
hand to cramp and close after use.  

During VA examination in September 2000 the veteran 
complained of pain, stiffness, and decreased range of motion 
to the right shoulder and arm.  He stated his pain was 
aggravated by sleeping on his right side, trying to reach 
out, and trying to reach overhead.  The examiner noted the 
veteran had difficulty getting his shirt off and on.  There 
was a 3 centimeter (cm) entry wound to the right shoulder and 
a one cm entry wound to the right forearm with no exit 
wounds.  There was one to 2 percent muscle loss to the 
penetrated muscle groups.  The veteran flinched on palpation 
to the scars.  There was no evidence of adhesion, tendon 
damage, bone, joint, or nerve damage.  There was evidence of 
decreased strength and loss of muscle function to the right 
arm.  X-ray examinations were normal.  The diagnoses included 
right shoulder muscle wound injury with decreased range of 
motion and right forearm wound injury.  

Injury to Muscle Group III

The Rating Schedule provides ratings for injury to Muscle 
Group III of the dominant hand when there is evidence of 
slight (0 percent), moderate (20 percent), moderately severe 
(30 percent) or severe (40 percent) muscle injury.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303 (2001).  

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran sustained a 
moderately severe muscle injury to Muscle Group III 
manifested by a deep penetrating wound with debridement and 
intermuscular scarring.  Objective medical findings 
demonstrate a relatively large entrance scar indicating the 
track of a missile through an important muscle group with 
moderate loss of muscle substance, strength, and endurance to 
the muscle group.  The rating schedule provides a 30 percent 
rating for moderately severe muscle injuries to Muscle Group 
III.

However, the Board also finds that objective medical findings 
reported in September 2000 also indicate an additional 
function loss due to pain, decreased strength, and loss of 
muscle function.  See 38 C.F.R. § 4.40.  Therefore, the Board 
finds entitlement to an increased 40 percent disability 
rating is warranted. The benefit of the doubt is resolved in 
the veteran's favor. 38 U.S.C.A. § 5107. The Board further 
notes this rating is the maximum schedular disability rating 
available under the applicable diagnostic code.

Injury to Muscle Group VIII

The Rating Schedule provides ratings for injury to Muscle 
Group VIII of the dominant hand when there is evidence of 
slight (0 percent), moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) muscle injury.  See 
38 C.F.R. § 4.73, Diagnostic Code 5308 (2001).  

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran sustained a 
moderate muscle injury to Muscle Group VIII manifested by a 
penetrating wound with some loss of deep fascia or muscle 
substance or impairment of muscle tonus.  There is no 
evidence of prolonged infection, sloughing of soft parts, or 
intermuscular scarring to Muscle Group VIII and no evidence 
of a relatively large entrance scar indicative of a missile 
through an important muscle group or indications of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles.  

The medical evidence does not demonstrate the veteran has any 
additional functional loss due to the injury to Muscle Group 
VIII.  In fact, the January 2000 VA examiner described the 
veteran's right forearm disability as mild.  Therefore, the 
Board finds entitlement to a disability rating in excess of 
10 percent is not warranted. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, the Board notes there is no 
probative evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization or 
marked interference with employment, that would take the case 
outside the norm so as to warrant an extraschedular rating.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign higher ratings. 


ORDER

Entitlement to an increased 40 percent disability rating for 
service-connected residuals of a shell fragment wound to the 
right shoulder, Muscle Group III, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the right forearm, 
Muscle Group VIII, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

